Citation Nr: 1621892	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-24 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision the RO denied a claim of service connection for bilateral hearing loss.  

In a June 2010 rating decision, the RO denied a claim of service connection for tinnitus.  

The Veteran testified at a personal hearing in December 2013 before the undersigned Veterans Law Judge sitting at the RO.  A copy of the transcript is in the Veteran's VA electronic claims file and has been reviewed.  

The claim was remanded for additional development of the record in March 2014.  The Board, in its remand, found that the issue of service connection for tinnitus was inextricably intertwined with the issue of service connection for hearing loss and directed the RO to provide a VA examination to address the likely etiology of the hearing loss and tinnitus, and subsequently issue a Statement of the Case (SOC) addressing the issue of service connection for tinnitus.  A VA examination of the Veteran's hearing loss and tinnitus was conducted in February 2016, and the RO subsequently issued an SOC addressing the issue of service connection for tinnitus in April 2015 and issued a supplemental statement of the case (SSOC) addressing the issue of service connection for hearing loss.  Although the Veteran did not thereafter submit a VA Form 9 as to the issue of service connection for tinnitus, the Board finds that the submission of a formal substantive appeal in this case with regard to the issue of service connection for tinnitus is not necessary.  It is clear from the record that the Veteran considers his hearing loss and tinnitus as one in the same, and given that a VA examiner has opined that the etiology of the tinnitus is the same as the hearing loss, the Board finds that the matter of service connection for tinnitus is also on appeal and before the Board at this time even though no formal substantive appeal has been filed.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that an issue can be on appeal if VA has implicitly or explicitly treated it as on appeal and the appellant might have reason to believe it was on appeal).

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The competent and credible evidence is in relative equipoise as to whether the Veteran's tinnitus had its onset during service.  

2.  The Veteran's bilateral hearing loss cannot be satisfactorily disassociated from his tinnitus.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, tinnitus was incurred during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  Resolving all doubt in the Veteran's favor, a bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The grants of service connection for bilateral hearing loss and tinnitus constitute a complete grant of the benefits sought on appeal with respect to those issues.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  

The Veteran reports in-service noise exposure from in-service use of a 5-inch 38 gun mount without hearing protection.  In a July 2009 statement, the Veteran asserted that his gun captain (gunner's mate) would not let him wear hearing protection because he claimed that nobody would be able to hear his commands.  

Although the service treatment records show normal hearing at entry and no complaints of hearing loss at discharge, the Veteran maintains that the onset of his hearing loss and tinnitus occurred in service.  The Veteran's separation examination notes a score of 15/15 on a whispered voice test, which suggests that the Veteran's hearing may have been normal at the time of separation from service; however, it is well established that a whispered voice test does not accurately measure whether the Veteran has hearing loss.  Moreover, the Veteran testified at his personal hearing that he does not recall having any audiometric testing at the time of his discharge from service.  

In a May 2010 statement, the Veteran's wife reported that she was present when the Veteran could not hear for three days after firing the weapons in service and that he still had ringing in the ears a week later.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2015).

Even though no hearing loss was noted during service, service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Audiometric test results from May 1978 and April 1979 indicate that the Veteran's hearing for "speech" sounds was essentially within normal limits; but, at higher pitches he had some hearing loss.  In May 1978 his pure tone threshold, in decibels, was 35 at 6000 Hz in the left ear and 50 at 6000 Hz in the right ear.  Similarly, in April 1979, the pure tone threshold, in decibels was 30 at 6000 Hz in the left ear and 45 at 6000 Hz in the right ear.  It is not clear whether the Veteran was tested for speech recognition in terms of the rating schedule.  (See 38 C.F.R. § 3.385).  

As it pertains to the criteria under 38 C.F.R. § 3.385, the audiometric findings in May 1978 revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
0
10
LEFT
-5
0
5
5
10

The findings in April 1979 were similar.  

Additional hearing test results from November 2003, November 2004, November 2005 and March 2008 show a more significant threshold shift with pure tone thresholds in decibels as follows in the left ear:  



Left Ear
HERTZ


Date
500
1000
2000
3000
4000
11/13/03
10
20
20
35
60
11/19/04
10
10
20
30
60
11/17/05
10
20
25
45
65
03/05/08
10
15
30
55
70

In the right ear, the pure tone threshold, in decibels, were as follows:  




Right Ear
HERTZ


Date
500
1000
2000
3000
4000
11/13/03
15
20
20
15
35
11/19/04
15
15
15
15
40
11/17/05
10
15
25
10
40
03/05/08
10
15
25
25
55

The audiometric findings at a VA examination in January 2011 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
15
60
LEFT
10
20
30
70
70

The speech recognition score using the Maryland CNC word list was 84 percent in the right ear and 85 percent in the left ear.  The VA examiner opined in January 2011 that the Veteran's current hearing loss was less likely related to in-service noise exposure and more likely due to post-service occupational noise.  The examiner noted that the Veteran had normal hearing at entry into service, citing the audiometric examination results indicated on the entrance examination.  The examiner also noted normal hearing at separation, citing the Veteran's whispered voice test results on the separation physical.  The examiner also noted that according to the data above, "there was a significant decrease of hearing from 11/13/2003 to 3/5/2008."  

Regarding the Veteran's tinnitus, the examiner opined that the etiology of the tinnitus was at least as likely as not associated with the hearing loss.  

A private audiology report from August 2013 notes the Veteran's reports of in-service noise exposure and hearing loss since 1978 with bilateral tinnitus for many years as well.  

At the Veteran's personal hearing in December 2013, and in a June 2011 statement, the Veteran asserted that he has trouble hearing in a group, and that he wore hearing protection during all of his post-service occupational and recreational noise exposure.  The Veteran also testified at his hearing that after firing the 5-inch 38 in service he had "bad ringing in his ears for some days after that."  The Veteran's wife recalled that the Veteran would talk really loud after shooting the guns for about three days afterward.

The basis for the January 2011 examiner's opinion was that no hearing loss was shown at any time during service or at separation from service.  However, even if a disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In this case, the January 2011 examiner did not consider the Veteran's hearing loss in 1978 or the Veteran's statements (and those from his wife) regarding the in-service tinnitus and loss of hearing.  Significantly, although the hearing test results from 1978 and 1979 are not representative of a hearing loss for VA disability purposes, these reports are indicative of some loss of hearing at the higher levels (6000 Hz. and above).  In essence, the examiner in January 2011 did not consider whether the damage incurred at the time of the in-service acoustic trauma could have resulted in the current hearing loss disability, particularly given that a hearing loss at 6000 Hz and above was indicated within 4 years after service separation and the Veteran reported that he first noticed this loss in service.  Moreover, the examiner relied on a whispered voice test performed at the time of separation to support the opinion that no hearing loss existed at the time of discharge, but it is well-established that this type of test is not an accurate measure of hearing loss.  What is important here, is that the Veteran reports a loss of hearing in service and his hearing was not accurately measured at the time of discharge, but some hearing loss was noted within four years following service discharge.  Thus, it is entirely plausible that the Veteran's hearing began to decline in service even if a disabling hearing loss was not shown for years later.  Just because there is no audiogram between the time of discharge and 1978 does not mean that a hearing loss did not exist.  

Accordingly, the Board finds that the January 2011 opinion regarding the onset of the Veteran's hearing loss lacks probative value.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit recently held in Walker v. Shinseki that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  An organic disease of the nervous system, such as sensorineural hearing loss, is one such disease.  

The Veteran has steadfastly maintained that he first noticed a hearing loss and ringing in his ears during service.  The Veteran is competent to report easily identifiable symptoms that come through the senses, such as a loss of hearing, and ringing in the ears, and there is no reason to doubt the Veteran's credibility as to when he first noticed ringing in his ears and a loss of hearing.  

The Veteran was afforded another VA audiometric examination in February 2015, and the audiometric findings revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
30
30
65
LEFT
15
20
40
65
80

The speech recognition score using the Maryland CNC word list was 80 percent in the right ear and 74 percent in the left ear.  The VA examiner in February 2015 indicated that a medical opinion as to the etiology of the Veteran's hearing loss could not be provided without resort to speculation.  In this regard, the examiner found it difficult to determine which noise (in-service or post-service) affected his current hearing loss.  The examiner found it significant that the Veteran did not specify how often he fired weapons in service; however, the frequency with which the Veteran fired weapons is not relevant where, as here, the Veteran's statements as to the onset of his tinnitus and hearing loss are found credible.  

The February 2015 examiner also found it significant that the Veteran worked around noise for 31 years following service, even though he wore hearing protection for that entire time.  The examiner noted that there was a 20 dB decrease of hearing at 4000 Hz in the right ear and 3000 Hz in the left ear from November 2003 to March 2008, which indicates that the Veteran's hearing loss was getting worse even with the use of hearing protection.  

Again, regardless of the fact that the Veteran's hearing loss continued to worsen between 2003 and 2008 even with the use of hearing protection, the Board finds more probative the findings from 1978 which objectively demonstrate some level of hearing loss more contemporaneous in time to the in-service acoustic trauma described by the Veteran.  Furthermore, the fact that the Veteran's hearing loss continued to worsen is not dispositive of when the loss actually began and the examiner does not explain what significance, if any, the continued loss of hearing between 2003 and 2008, has on when the Veteran's hearing loss and tinnitus began.  

The January 2011 examiner found that there was a significant threshold shift between 2003 and 2008, but according to the data above, that shift was not as significant during that period as it was between 1978/1979 and 2003.  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

When the entire record is reviewed, the evidence shows that the Veteran was not provided with an adequate audiometric test at the time of discharge and therefore his actual hearing loss, if any, at that time is not known, but the Veteran is competent to state that he noticed a hearing loss at that time as well as ringing in his ears, and the Board finds these statements credible.  

Next, some degree of hearing loss was noted in 1978, only four years following discharge from service, even though such loss in the higher frequencies (6000-8000 Hz) is not considered when determining whether the Veteran has a hearing loss disability for VA purposes.  The Veteran's hearing continued to decline over the years, and this is evidenced from the audiometric findings from 2003 through 2008, and the VA examination findings in 2011 and 2015.  

The examiner's opinion in January 2011 lacks probative value for the reasons stated above, and the examiner in February 2015 was not able to provide an opinion as to the etiology of the hearing loss and tinnitus without resorting to speculation.  

Thus, the most probative evidence of record is the Veteran's self-reported history as to the onset of his tinnitus and hearing loss, and he is competent and credible to report when he first noticed a hearing loss and ringing in his ears.  

At the very least, the evidence of record is in relative equipoise as to the onset of the Veteran's hearing loss and tinnitus.  In favor of the claim is the Veteran's statement that he first noticed a decrease in hearing and ringing in his ears during service, but does not recall ever having a proper audiometric test at the time of discharge.  Also in favor of the claim is the wife's lay statement recalling the Veteran's complaints of ringing in his ears and hearing loss during service, and an objective finding of some hearing loss in 1978, only four years following discharge from service.  Also weighing in favor of the claim is the fact that the Veteran wore hearing protection when exposed to noise after service, but was not afforded hearing protection during service, when he credibly reports the first onset of ringing in the ears and tinnitus.  Finally, the January 2011 examiner indicated that the hearing loss and tinnitus, as likely as not, have the same etiology.  

Weighing against the claim is the opinion of the January 2011 VA examiner who limited the opinion to the audiometric findings based on a whispered voice test at the time of discharge, and audiometric findings in 1978, 1979, 2003-2008, 2011 and 2015, without considering the Veteran's competent and credible statements as to the onset of his hearing loss and tinnitus.  Also weighing against the claim is the fact that the Veteran was exposed to significant occupational noise for many years following service discharge and his hearing continued to decline during that time, despite the use of hearing protection.  

Accordingly, the evidence for and against service connection for hearing loss and tinnitus is in equipoise; that is, the evidence demonstrating that the Veteran's bilateral hearing loss and tinnitus are related to in-service acoustic trauma is equally weighted against the evidence demonstrating no in-service onset.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that it is at least as likely as not that the Veteran's hearing loss and tinnitus are linked to service.  The Veteran is therefore entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for a bilateral hearing loss disability and tinnitus.  


ORDER

Service connection for a bilateral hearing loss disability is granted.  

Service connection for tinnitus is granted.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


